In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-554 CR

NO. 09-03-555 CR

____________________


PERCY EDWARD WALTERS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 89235 and 89344 




MEMORANDUM OPINION (1)
	Percy Edward Walters was convicted and sentenced on indictments for burglary of
a building and unauthorized use of a motor vehicle and was sentenced in each case to 2
years of confinement in the Texas Department of Criminal Justice, State Jail Division. 
Walters filed notices of appeal on November 21, 2003.  In each case, the trial court
entered a certification of the defendant's right to appeal in which the court certified that
this is a plea-bargain case, and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certifications have been provided to the Court of Appeals by
the district clerk.
	On December 3, 2003, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within thirty days of the date of the notices and
made a part of the appellate records.  See Tex. R. App. P. 37.1.  The records have not
been supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								PER CURIAM

Opinion Delivered January 15, 2004
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.